           IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GLORIA SUN JUNG YUN,
    Appellant,                             No. 3:18-cv-00458
                                           No. 3:18-cv-00459
          v.
JOHN J. THOMAS
                                           (JUDGE CAPUTO)
    Appellee.

                                 Order
    NOW, this 11th day of October, 2018, IT IS HEREBY ORDERED that:
    (1)   The Motion for Extension of Time to File Designation Items and
          Statement of Issue (No. 3:18-cv-00458, Doc. 3) filed by Appellant
          Gloria Sun Jung Yun is DENIED.
    (2)   The Motion to Obtain Transcript (No. 3:18-cv-00458, Doc. 6) filed
          by Appellant is DENIED.
    (3)   The Motion for Extension of Time to File Designated Items (No.
          3:18-cv-00458, Doc. 7) filed by Appellant is DENIED.
    (4)   The Motion to Obtain Transcript (No. 3:18-cv-00459, Doc. 5) filed
          by Appellant is DENIED.
    (5)   The Motion for Extension of Time to File Designation Items (No.
          3:18-cv-00459, Doc. 6) filed by Appellant is DENIED.
    (6)   The Clerk of the Court is directed to mark both of the above-
          captioned cases as CLOSED.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge
